            Case 1:15-cr-10338-FDS Document 3038 Filed 07/11/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

  Joel Martinez
  _______________________________
  PETITIONER

    vs.                                                       CASE NO. 1:15−CR−10338−FDS-018

  USA
  _______________________________
  RESPONDENT



                                                 ORDER

F. Dennis Saylor IV, D.J.




Pursuant to Rule 4(b) of the Rules Governing Section 2255 cases, the Clerk of this Court is hereby ordered
to serve a copy of the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody
upon the office of the United States Attorney.




It is further ordered that the Respondent shall, within 21 days of receipt of this Order, file an answer (or
other responsive pleading) to the Motion to Vacate, Set Aside or Correct Sentence. The answer (or other
responsive pleading) must also include a statement notifying this Court of the existence of any victim or
victims as defined by 18 USC §3771.




                                                                 /s/ − F. Dennis Saylor IV

Dated: July 11, 2019                                         U.S. DISTRICT COURT JUDGE
